[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Ruling Re: "Objection Notice, Move to Strike" (#106) "Motion for Hearing for Damages for Payments Immediate" (#107) "`Advance' for Articulation on Motion for Hearing and Payments" (#109)
The captioned motions were calendared before the undersigned as non-arguable matters. The court has reviewed the numerous documents filed by the pro-se plaintiff. The file indicates that defendant was defaulted for failure to appear on June 25, 1999. An appearance was filed by an Assistant Attorney General, on behalf of defendant, on July 30, 1999. Since no judgment (for damages) had entered after the default, it was automatically set aside by the filing of an appearance. Prac. Bk. Sec. 17-20(c).
Motion #106 requests an immediate hearing before a jury. Since the pleadings are not closed, and as there is no record of a default for failure to plead, a proceeding addressing the merits, and/or an assessment of damages, is not procedurally viable at this point in the litigation.
Motion #107 requests "a settlement hearing by a jury . . ." Certain of the provisions cited by plaintiff pertain to hearings in damages. As stated, the filing of the appearance absolved the default predicated upon a failure to appear; therefore, absent a default for failure to plead, a hearing in damages is not currently assignable.
Motion #109 "asks . . . [the] court to articulate the factual CT Page 14523 and legal basis of its denial or decisions on all the related motions and case." Other than the above rulings on Motions #106 and #107, as articulated herein, the court has never entered any prior rulings on this file; therefore, the request for articulation is denied.
Motions #106, #107, and #109 are hereby Denied.
Mulcahy, J.